DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 8, 13 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 3, 5, 8, 13 and 15 recite ‘and/or’. It is not clear which conjunction to be used for the examination. The conjunction of ‘or’ is used in the claims for examination purpose. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim(s) 1 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0092625, “Wang”) and its provisional application 62/631309 (“309”) in view of Islam et al. (US 2019/0124696, “Islam”) and its provisional application 62/574471 (“471”).
Examiner’s note: in what follows, references are drawn to Wang unless otherwise mentioned.
Wang discloses “Adaptive CSI Reporting For Carrier Aggregation” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a method, comprising: 
communicating, by a relay node, with a network device by using a serving beam ([0036] “Once a UE 200 has established a connection with the base station 100, the UE 200 performs both radio link monitoring (RLM) and beam link monitoring (BLM).”, and [0053] “FIG. 3 illustrates an exemplary method 300 performed by a UE 200 according to an embodiment. The UE 200 receives downlink transmissions from the serving cell on one or more serving downlink beams of the serving cell (block 310).” See [309, 0028] and [309, 0045], respectively. Note that Wang’s teachings are related between a User Equipment (UE) and a base station which is equivalent to the recited network device. For the recited relay node, it will be discussed in view of Islam.); 
after a serving beam failure is detected, further monitoring the serving beam ([0036] “The RLM procedure enables a UE 200 to detect a radio link failure (RLF) the UE 200 may monitor the block error rate (BLER) on the PDCCH and declare a RLF when the BLER falls below a threshold.” See [309, 0028].), and 
determining whether the serving beam is recovered ([0038] “a beam failure recovery procedure is triggered and communications resume using the already configured resources once the UE recovers from the beam link failure.”, and [0048] “When the beam failure or the detected event ends, the UE 200 may recover on the same beam” See [309, 030] and [309, 040], respectively.); and 
if the serving beam is recovered, further communicating, by the relay node, with the network device by using the serving beam ([0038] “a beam failure recovery procedure is triggered and communications resume using the already configured resources once the UE recovers from the beam link failure.” See [309, 0030]).
It is noted that while disclosing recovering connection after a Beam Failure Recovery (BFR) procedure, Wang does not specifically teach about beam connection and beam failure at a relay node. It, however, had been known before the effective filing date of the instant application as shown by Islam as follows; 
communicating, by a relay node ([Islam, 0067 and Fig. 3] “the first relay node 305-a may have previously had an established backhaul link 310 in the backhaul network 300, and may be seeking to re-establish a connection after, for example, a beam failure.” See [471, 0062 and Fig. 3]).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Wang by using the features of 

Regarding claim 11, it is a non-transitory CRM claim corresponding to the method claim 1, except limitations “non-transitory computer-readable medium having processor-executable instructions” ([0125] “any of such components may be represented by program instructions stored in memory that when executed by processing circuitry 1201 perform the corresponding functions”) and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

Claim(s) 2-5 and 12-15 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0092625, “Wang”) and its provisional application 62/631309 (“309”) in view of Islam et al. (US 2019/0124696, “Islam”) and its provisional application 62/574471 (“471”), and further in view of Yoshioka et al. (US 2021/0058797, “Yoshioka”).
Examiner’s note: in what follows, references are drawn to Wang unless otherwise mentioned.
Regarding claims 2 and 12, the method according to claim 1 and the non-transitory computer-readable medium according to claim 11, respectively, wherein after the serving beam failure is detected, the method further comprises: 

It is noted that while disclosing recovering connection after a Beam Failure Recovery (BFR) procedure, Wang does not specifically teach about terminating a BFR procedure. It, however, had been known before the effective filing date of the instant application as shown by Yoshioka as follows; 
after the serving beam is recovered, terminating, by the relay node, the beam failure recovery procedure ([Yoshioka, 0069] “When the MAC layer receives a non-beam-failure instance indication from the PHY layer, the MAC layer may stop or reset the beam failure instance counter”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Wang by using the features of Yoshioka in order to maintain continuous communication connections in a systematic manner such that “a user terminal has a control section that increments a beam failure instance counter based on a beam failure instance indication received from a physical layer” [Yoshioka, 0009]. 

Regarding claims 3 and 13, the method according to claim 2 and the non-transitory computer-readable medium according to claim 12, respectively, wherein the starting the beam failure recovery procedure comprises: 
enabling a timer and/or a counter for the beam failure recovery procedure ([Yoshioka, 0067] “This counter may be used for the MAC layer. This counter may start 
the terminating, by the relay node, the beam failure recovery procedure comprises: 
disabling or resetting the timer and/or the counter for the beam failure recovery procedure ([Yoshioka, 0069] “When the MAC layer receives a non-beam-failure instance indication from the PHY layer, the MAC layer may stop or reset the beam failure instance counter”).

Regarding claims 4 and 14, the method according to claim 2 and the non-transitory computer-readable medium according to claim 12, respectively, wherein the starting the beam failure recovery procedure comprises: 
determining a new available beam from a candidate beam set ([Yoshioka, 0082] “If the new candidate beam selected for the beam recovery request is associated with a given CFRA (given CFRA configuration), the MAC layer may decide to transmit the beam recovery request using that CFRA”); and 
sending a beam failure recovery request to the network device ([Yoshioka, 0082] “If the new candidate beam selected for the beam recovery request is associated with a given CFRA (given CFRA configuration), the MAC layer may decide to transmit the beam recovery request using that CFRA”); and 
the terminating, by the relay node, the beam failure recovery procedure comprises: 
CBRA (Contention-Based Random Access) or CFRA) that is suitable for beam recovery transmission”); and 
receiving a response of the network device to the beam failure recovery rollback message ([Yoshioka, 0349] “If a gNB response is received in a window, PHY transmits an indication to show that “a gNB response has been received,” to MAC, and stop the beam recovery timer.”).

Regarding claims 5 and 15, the method according to claim 1 and the non-transitory computer-readable medium according to claim 11, respectively, wherein the determining whether the serving beam is recovered comprises: 
determining whether quality of the serving beam is better than a specified condition ([Yoshioka, 0046] “upon detecting a beam failure, the user terminal performs measurements based on pre-configured DL-RS resources, and identifies one or more new candidate beams that are desirable (that have good quality, for example).”, and [Yoshioka, 0033] “If the quality of a radio link that is estimated (or “measured”) based at least on one DL-RS resource configured exceeds a given threshold Q.sub.in, the user terminal may judge that the radio link is in IS.”) and/or whether the quality of the serving beam is better than quality of a new available beam (This alternative is not examined.).
The rational and motivation for adding this teaching of Yoshioka is the same as for claim 2. 

Claim(s) 6 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0092625, “Wang”) and its provisional application 62/631309 (“309”) in view of Jang et al. (US 2021/0058913, “Jang”).
Examiner’s note: in what follows, references are drawn to Wang unless otherwise mentioned.
Regarding claim 6, an apparatus, comprising: 
a transceiver ([0117 and Fig. 10] “communication subsystem 1231”), configured to communicate with a network device by using a serving beam ([0036] “Once a UE 200 has established a connection with the base station 100, the UE 200 performs both radio link monitoring (RLM) and beam link monitoring (BLM).”, and [0053] “FIG. 3 illustrates an exemplary method 300 performed by a UE 200 according to an embodiment. The UE 200 receives downlink transmissions from the serving cell on one or more serving downlink beams of the serving cell (block 310).” See [309, 0028] and [309, 0045], respectively. Note that Wang’s teachings are related between a User Equipment (UE) and a base station which is equivalent to the recited network device. For the recited serving beam, it will be discussed in view of Jang.); and 
a processor ([0118 and Fig. 10] “In FIG. 10, processing circuitry 1201 may be configured to process computer instructions and data”), configured to: 
after a serving beam failure is detected, further monitor the serving beam ([0036] “The RLM procedure enables a UE 200 to detect a radio link failure (RLF) and perform a radio connection re-establishment procedure to re-establish the radio link when a RLF is detected… For example, the UE 200 may monitor the block error rate (BLER) on the PDCCH and declare a RLF when the BLER falls below a threshold.” See [309, 0028].), once the UE recovers from the beam link failure.”, and [0048] “When the beam failure or the detected event ends, the UE 200 may recover on the same beam” See [309, 030] and [309, 040], respectively.), 
wherein the transceiver is further configured to: if the processor determines that the serving beam is recovered, further communicate with the network device by using the serving beam ([0038] “a beam failure recovery procedure is triggered and communications resume using the already configured resources once the UE recovers from the beam link failure.” See [309, 0030]).
It is noted that while disclosing recovering connection after a Beam Failure Recovery (BFR) procedure, Wang does not specifically teach about a serving beam. It, however, had been known before the effective filing date of the instant application as shown by Jang as follows; 
a serving beam ([Jang, 0068] “if quality of a current serving beam is higher than a specific first threshold, the terminal may maintain the current serving beam”, and “If the quality of the serving beam is not higher than a specific threshold, and quality of at least one adjacent candidate beam is higher than a specific second threshold”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Wang by using the features of Jang in order to maintain continuous communication connections without stopping due to beam failures such that “the method may include receiving beam management timing configuration (BMTC) from a base station” [Jang, 0014]. 

Claim(s) 7-10 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0092625, “Wang”) and its provisional application 62/631309 (“309”) in view of Jang et al. (US 2021/0058913, “Jang”) and further in view of Yoshioka et al. (US 2021/0058797, “Yoshioka”).
Examiner’s note: in what follows, references are drawn to Wang unless otherwise mentioned.
Regarding claim 7, the apparatus according to claim 6, wherein the processor is further configured to: after the serving beam failure is detected, start a beam failure recovery procedure ([0036] “The RLM procedure enables a UE 200 to detect a radio link failure (RLF) and perform a radio connection re-establishment procedure to re-establish the radio link when a RLF is detected.”).
It is noted that while disclosing recovering connection after a Beam Failure Recovery (BFR) procedure, Wang does not specifically teach about terminating a BFR procedure. It, however, had been known before the effective filing date of the instant application as shown by Yoshioka as follows;
after the serving beam is recovered, terminate the beam failure recovery procedure ([Yoshioka, 0069] “When the MAC layer receives a non-beam-failure instance indication from the PHY layer, the MAC layer may stop or reset the beam failure instance counter”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Wang by using the features of Yoshioka in order to maintain continuous communication connections in a systematic 

Regarding claim 8, the apparatus according to claim 6, wherein the processor is further configured to: enable a timer and/or a counter for the beam failure recovery procedure ([Yoshioka, 0067] “This counter may be used for the MAC layer. This counter may start from a given value (for example, 0).” See [Yoshioka, 0065-0068] for more detail regarding detecting a beam failure.); and disabling or resetting the timer and/or the counter for the beam failure recovery procedure ([Yoshioka, 0069] “When the MAC layer receives a non-beam-failure instance indication from the PHY layer, the MAC layer may stop or reset the beam failure instance counter”).
The rational and motivation for adding this teaching of Yoshioka is the same as for claim 7. 

Regarding claim 9, the apparatus according to claim 6, wherein the transceiver is further configured to: 
send a beam failure recovery request to the network device ([0039] “After a BLF is declared, the UE 200 transmits a preamble to the serving cell using the dedicated PRACH resources. Upon reception of the preamble, the base station 100 knows which UE 200 is requesting beam failure recovery based on the PRACH information.”), and 
send a beam failure recovery rollback message to the network device ([Yoshioka, 0334] “Higher flexibility is ensured for MAC, so as to select a type (for example, CBRA (Contention-Based Random Access) or CFRA) that is suitable for beam recovery transmission”); and receive a response of the network device to the beam failure recovery rollback message ([Yoshioka, 0349] “If a gNB response is received in a window, PHY transmits an indication to show that “a gNB response has been received,” to MAC, and stop the beam recovery timer.”).
The rational and motivation for adding this teaching of Yoshioka is the same as for claim 7.

Regarding claim 10, the apparatus according to claim 6, wherein the processor is further configured to perform one or more of the following: 
determine a new available beam from a candidate beam set ([Yoshioka, 0046] “the user terminal performs measurements based on pre-configured DL-RS resources, and identifies one or more new candidate beams that are desirable”, and “In the case of this example, 1 beam is identified as a new candidate beam.”); 
determine whether quality of the serving beam is better than a specified condition; and determine whether the quality of the serving beam is better than quality of the new available beam (The second and the third alternatives are not examined.).
The rational and motivation for adding this teaching of Yoshioka is the same as for claim 7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411